1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      NEVADA TITLE COMPANY,
7
                           Plaintiff,
8                                                       2:18-cv-01823-GMN-VCF
      vs.                                               ORDER
9     ACE AMERICAN INSURANCE COMPANY,
10                         Defendant.

11

12          Before the court is Ace American Insurance Company’s Motion to Modify Scheduling Order to
13   Phase Discovery and Schedule Dispositive Motions on Claims Relating to NTC’s Prior Knowledge, and
14   Memorandum of Points and Authorities in Support Thereof (ECF NO. 37).
15          Accordingly,
16          IT IS HEREBY ORDERED that a hearing on Ace American Insurance Company’s Motion to
17   Modify Scheduling Order to Phase Discovery and Schedule Dispositive Motions on Claims Relating to
18   NTC’s Prior Knowledge, and Memorandum of Points and Authorities in Support Thereof (ECF NO. 37)
19   is scheduled for 10:00 AM, June 13, 2019, in Courtroom 3D..
20

21          DATED this 5th day of June, 2019.
                                                              _________________________
22
                                                              CAM FERENBACH
23
                                                              UNITED STATES MAGISTRATE JUDGE

24

25
